Citation Nr: 1121564	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  09-15 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1981 and from October 1981 to November 1984.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision rendered by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2011, the Veteran testified at a hearing at the RO before the undersigned.  At the conclusion of the hearing, the Board granted a motion to keep the record open for a period of 30 days in order for the Veteran to submit additional evidence.  As of the date of this remand, he has not done so.  A transcript of the proceeding is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is warranted prior to issuing a decision in these matters.  With regards to the claims for service connection for bilateral hearing loss and for tinnitus, the Veteran claims that such are due to exposure to acoustic trauma while serving on the flight line on the U.S.S. Carl Vinson and the U.S.S. Forrestal.  

He underwent a VA examination in March 2008.  At such time, the VA examiner reviewed the Veteran's service treatment records and conducted an audiologic examination.  The examination revealed both bilateral hearing loss and tinnitus.  Because there was no service separation examination of record, the examiner was unable to render an opinion without resorting to speculation.  In this respect, the examiner stated:

Without the separation examination, I cannot determine if the hearing loss or tinnitus began during military service.  

Once VA undertakes the effort to provide an examination for a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Daves v. Nicholson, 21 Vet. App. 46 (2007); Cf. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

With respect to medical examinations, the Court has held that "a medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Court has also indicated that in evaluating the medical opinion evidence, (1) the testimony is based upon sufficient facts or data; (2) the testimony is the product of reliable principles and methods; and (3) the expert witness has applied the principles and methods reliably to the facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Significantly, the Court recently stated that before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  

The Board acknowledges that there are cases when an examiner is unable to render a medical opinion due to limits to the most current medical knowledge.  Here, however, it is unclear to the Board why the examiner was unable to render an opinion without resorting to speculation.  While the examiner stated she was unable to "determine" if the hearing loss or tinnitus were related to service, the examiner, however, need not "determine" whether the disabilities are related to service.  Rather, the examiner need only offer an opinion as to the etiological relationship.  The Board, as finder of fact, will determine whether hearing loss and tinnitus are related to service.  As such, clarification is necessary prior to further consideration of these matters by the Board.  

With respect to the claim for a low back disability, the Veteran alleges that he injured the low back during the winter of 1977 after spending the day carrying fire extinguishers up and down flights of stairs.  He indicates that following this event, he was unable to get out of bed due to back pain and was placed on bed rest.  He also reports being sent to NAS Jacksonville where he was placed on bed rest for another week.  (See Transcript at 23-24.)

In terms of a current disability, the Veteran states that he has a herniated disk.  (T. at 23.)  He attributes the current back disability to his active duty service.  

Prior to adjudicating the claim, it is unclear if the Veteran's service treatment records from his first period of service are of record.  While the RO requested and obtained a packet of service treatment records, they do not include records of treatment from the first period of service, to include an in-patient treatment at NAS Jacksonville.  As such, the Board finds that additional efforts should be made to obtain service treatment records.  

While the RO or Appeals Management Center undertakes this development, the Veteran is reminded that it remains his responsibility to identify or submit evidence pertinent to the claims.  If he has a herniated disk, as alleged, it would be prudent for the Veteran to identify any medical providers who have rendered the diagnosis, submit relevant treatment records, or ask for VA's help in obtaining the pertinent evidence.  To date, the Veteran has not done so.  

Accordingly, the case is REMANDED to the RO, via the Appeals Management Center (AMC) for the following action:

1.  The RO/AMC should request the Veteran's service treatment records from his first period of service from July 1977 to July 1981.  In addition, it should request any in-patient treatment records from the service department pertaining to treatment of a low back condition at the NAS Jacksonville.  If additional records are obtained that show treatment for a low back disability during service, the RO/AMC should consider the propriety of obtaining a VA examination to obtain current findings and opinion as to the likely etiology of any low back disability.  

2.  The RO/AMC should return the claims file to the examiner who conducted the March 2008 VA audiologic examination, or if the examiner is unavailable, to another audiologic examiner.  Following a review of this remand directive, and after any further review of the Veteran's claims file, the examiner should render an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or better) that any hearing loss and tinnitus is due to or the result of the Veteran's active military service.  The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  

3.  After the development requested has been completed, the RO/AMC must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once.  

4.  After completing the requested actions and any additional notification and/or development action deemed warranted, the RO/AMC must readjudicate the claims of service connection for bilateral hearing loss, tinnitus, and for a low back disability.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

